Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-14 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          



s 1, 2, 4 and 14 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Ozeki (6,453,833).
          Ozeki teaches a cap frame and method for temporarily attaching the cap to the frame and then the frame to a sewing machine and embroidering a crown portion of the cap with a pattern.  Ozeki teaches a body member 1 (figure 1, for example) which includes a curved wall including portion 7 and 8 (figure 7, for example) for supporting a crown portion 65 of a cap in position for embroidery by a sewing machine 54- 57 (column 6, lines 51-60, for example).  A retaining member 3 is provided attachable to the body portion and providing for clamping the cap crown portion to the body.  The retaining member includes a plurality of protrusions or protrusion areas 34, 35 spaced and aligned with each other along the length of the retainer 31.  The protrusions are provided facing a surface which is useful for pressing onto the cap which in turn holds the cap in place.  The protrusions are formed on a leading end at 35 (figure 8) and on an upstream end at 34 (figure 8) along the removing direction (left direction).  The protrusions include an inclined “contact” area with the protrusion portions 35 being longer than the protrusion portions 34 (figure 8) which result in an inclined clamping characteristic.  
          Claims 1, 7-9 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Kawaguchi et al. (8,245,655).
          Kawaguchi et al. teach a cap frame and method for temporarily attaching the cap to the frame and then the frame to a sewing machine and embroidering a crown portion of the cap with a pattern.  Kawaguchi et al. teach a body member 41 (figure 5, for example) which includes a curved wall including a portion for supporting a crown portion . 
ALLOWABLE SUBJECT MATTER
          Claims 3, 5, 6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buckner et al. and Ahn et al. and Hattori et al. and Kawaguchi et al. ‘602 illustrate retainers for holding a cap against a rounded body in an embroidery machine.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732